Citation Nr: 0321718	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-19 406	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 1961 decision of the Board of Veterans' Appeals 
(Board) that denied restoration of service connection for 
bilateral pes cavus.


REPRESENTATION

Moving Party Represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1943.

This matter comes to the Board as an original action on the 
motion of the moving party alleging CUE in a Board decision, 
which denied a claim for restoration of service connection 
for bilateral pes cavus.  The veteran testified at a personal 
hearing at the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (Houston RO) in May 1993.  A copy of 
the transcript is associated with the record.  

In a February 2001 decision, the Board determined that the 
January 1961 Board decision, which denied the veteran's claim 
for restoration of service connection for pes cavus, did not 
contain CUE.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2002, the parties filed a Joint Motion for Remand 
and to Stay Proceedings (Joint Motion).  By Order entered in 
January 2003, the Court granted this motion, vacated the 
February 2001 Board decision that determined that CUE was not 
present in the January 1961 Board decision that denied 
restoration of service connection for bilateral pes cavus, 
remanded this issue to the Board for readjudication and 
disposition consistent with the Joint Motion so as to provide 
adequate reasons and bases, and dismissed the remaining 
issues on appeal.  See Grivois v. Brown, 6 Vet. App.  136, 
138 (1994).  


FINDINGS OF FACT

1.  In a December 1943 rating decision of the New Orleans, 
Louisiana Regional Office (New Orleans RO), service 
connection was established for bilateral hammer toes 
involving the second, third, and fourth toes and callosities 
between the first and third metatarsal heads as having been 
incurred in service, and assigned separate 10 percent 
disability ratings, effective from September 1943. 

2.  The December 1943 rating decision was based on a review 
of service medical records which showed that the veteran 
reported a pre-existing bilateral foot disorder prior to his 
entrance into service, first treatment began within eight 
days after induction, and subsequent discharge from service 
after hospitalization in August 1943 because of his foot 
disorder.

3.  In a June 1949 rating decision, the New Orleans RO 
reclassified the foot disability as bilateral pes cavus of 
all toes and assigned a 30 percent rating, effective from May 
9, 1949.

4.  In a December 1959 rating decision, it was proposed to 
sever service connection for a bilateral foot disability 
since it was determined that the December 1943 rating 
decision granting that benefit contained CUE, in view of 
hospitalization eight days after entrance into active service 
and a clear history of the existence of the disability prior 
to service, without evidence of any permanent aggravation in 
service; thus, the condition was not incurred in or 
aggravated by military service.

5.  In a November 1960 rating decision, service connection 
for the bilateral foot disability was severed effective from 
November 30, 1960.

6.  In a January 10, 1961 decision, the Board denied the 
veteran's claim for restoration of service connection for 
bilateral pes cavus, finding that the evidence showed that 
pes cavus pre-existed service and was not aggravated during 
service.

7.  At the May 1993 hearing, the moving party raised the 
issue of CUE in the January 1961 Board decision.

8.  The correct facts, as they were known at the time of the 
January 10, 1961 decision, were before the Board, and the 
statutory or regulatory provisions extant at that time were 
correctly applied.




CONCLUSION OF LAW

The January 1961 Board decision, which denied a claim for 
restoration of service connection for bilateral pes cavus, 
did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Court has held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), is not applicable to 
motions for revision of a Board decision on the grounds of 
CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

I.  Background

The veteran initially filed a claim for service connection 
for foot problems in October 1943.  In a December 1943 rating 
decision, the New Orleans RO granted service connection for 
bilateral hammertoes involving the second, third, and fourth 
toes and callosities between the first and third metatarsal 
as having been incurred in service, and assigned two separate 
10 percent disability ratings, effective from September 1943.  
In a June 1949 rating decision, the veteran's foot 
disabilities were reclassified as bilateral pes cavus 
involving all toes and a 30 percent rating was assigned, 
effective May 9, 1949.  In October 1953, the RO apparently 
undertook a review of the veteran's service medical records.  

In a December 1959 rating decision, it was determined that 
the December 1943 rating decision contained CUE and severance 
of service connection for the bilateral foot disability was 
proposed.  That decision noted that, in view of 
hospitalization eight days after entrance into active service 
and a clear history of the existence of the disability prior 
to service, without evidence of any permanent aggravation in 
service, the condition was not incurred in or aggravated by 
military service.  

Then, it appears that the claims file was transferred to the 
Central Office (CO) in Washington, D.C., for review of the 
proposed action by the VA Director, Compensation and Pension 
Service.  In an August 1960 memorandum to the Manager of the 
Shreveport VA Center, the Acting Director, Compensation and 
Pension Service, concurred with the decision to sever service 
connection for bilateral pes cavus of all toes with 
limitation of motion, hammer toes involving the second, 
third, fourth toes, bilateral, and bilateral callosities, 
plantar surface foot.  Later that month, the veteran was 
informed of the proposal to sever service connection for his 
foot disability and was given 60 days in which to present 
evidence to show why that action should not be taken.  The 
veteran responded contending that the evidence of record and 
his service records clearly show service incurrence and sent 
in two lay statements, one from a family friend and the other 
from his uncle.  After considering this additional 
information, the RO then proceeded to implement the decision 
to sever service connection.  In a rating decision and a 
letter dated November 18, 1960, the RO advised the veteran 
that service connection for his bilateral foot disability was 
severed and compensation payments would be discontinued 
effective November 30, 1960.  The moving party appealed this 
decision.  In a January 1961 decision, the Board found that 
the evidence did not show aggravation during service of the 
pre-existing pes cavus.  The Board denied the veteran's claim 
for restoration of service connection for bilateral foot 
disabilities.

At the time of the January 1961 Board decision, the evidence 
included the following: the veteran's service medical 
records; the veteran's application for VA benefits, received 
in October 1943; VA examination reports dated in June 1944, 
June 1947, and May 1949; and lay statements from G. E. G. and 
R. N. C., dated in September 1960.         

The veteran's service medical records include data from the 
Selective Service before induction, showing the veteran 
reported "bad feet" and his induction examination on August 
19, 1942.  On examination, however, his feet were noted to be 
normal.  A service medical record dated August 27, 1942, 
showed that the veteran was treated at the Station Hospital 
at Camp Livingston, Louisiana, for callouses, bad feet.  The 
veteran reported that he had had the symptoms for two years 
and that his corns and callouses were painful and very 
bothersome when walking.  His pain was confined to corns and 
callouses.  The impression was moderate, bilateral 
callosities of the plantar metatarsal, cause undetermined.  
On discharge from the hospital, the records reflect that this 
condition existed prior to enlistment (EPTE) and was 
unimproved.  He was advised to take proper care of his feet 
and was returned to duty after two days.  In August 1943, the 
veteran was hospitalized again at the Deshon General Hospital 
in Butler, Pennsylvania, for foot problems.  He reported 
having had bilateral callosities as far back as he could 
remember and bilateral hammer toe deformity that had been 
severe in the past six years.  On examination, the veteran 
had bilateral callosities beneath the first and third 
metatarsal heads and hammertoe deformity in the toes of the 
left foot (except the large toe) and in the second toe of the 
right foot.  These conditions had existed all of his life as 
far as he could remember, but in the past five or six years 
they had been bothersome, with painful calluses and pain on 
exertion.  The medical record further reflected that neither 
the hammertoe deformity nor the callosities had been made 
worse by service, but marching has kept his foot sore.  The 
medical board ruled that the bilateral foot condition was a 
disqualifying defect.  A Certification of Disability for 
Discharge (CDD), dated in September 1943, notes that the 
veteran was being discharged due to bilateral, moderate 
hammer toes and callosity which had existed prior to 
induction into the military.

In the veteran's initial claim for service connection for 
foot problems, received in October 1943, he noted that the 
nature of the disease or injury was "[f]oot trouble - 
callouses almost entire life.  Hammer toes on both feet - 
also since childhood."  The veteran did not note that the 
foot trouble, which preexisted service, had been aggravated 
in service.

A VA June 1944 orthopedic examination report reflects 
diagnoses of hammer toe, second, third, and fourth, 
bilateral, and callosities plantar surface of foot, 
bilateral.  The veteran reported that his main trouble was 
his feet, that when he stood on them they swelled and hurt, 
and that the bottom of his feet had calluses on them and on 
the hammer toe.  The veteran stated that he had had this as 
long as he could remember but for the last seven or eight 
years, it had given him more trouble.  The examiner was 
silent as to the etiology of the diagnosed conditions or 
whether they may have been aggravated in service.

A June 1947 VA examination shows diagnoses of severe hammer 
toe deformity of the second, third and fourth toes of both 
feet, and callosities, severe plantar aspect of the heads of 
the second, third, and fourth toes of both feet.  The 
examiner was silent as to the etiology of the diagnosed 
conditions or whether they may have been aggravated in 
service.
 
In May 1949, a private physician conducted another VA 
orthopedic examination on a fee basis.  At that examination, 
the veteran reported that he had had painful feet all of his 
life and that they began to bother him more during basic 
training.  The examination showed the current severity of the 
veteran's bilateral foot disabilities.  The diagnoses were 
second degree, bilateral pes cavus, bilateral hammer toes of 
the second, third and fourth, and atrophy of the subcutaneous 
tissue underlying the metatarsal head of both feet with 
secondary callus formation.  The examiner did not provide a 
medical opinion as to the etiology of the diagnosed 
conditions or whether, with any medical certainty, the 
bilateral foot disorders had been aggravated by service.

At the time of the January 1961 Board decision, the evidence 
of record also contained two lay statements, dated in 
September 1960.  According to G. E. G., a family friend, the 
veteran played baseball on a regular basis prior to service 
and, to his knowledge, the veteran was in perfect condition 
prior to entry into service.  Shortly after the veteran was 
discharged from service, G. E. G. noticed that he walked with 
a limp.  The veteran's uncle, R. N. C., submitted a statement 
that he had known the veteran all of his life and that he had 
no knowledge of any disability with the veteran's feet.  He 
further noted that the veteran seemed to be in good physical 
condition, had played baseball before service, and had not 
complained about his feet.  Shortly after service, the 
veteran complained that his feet hurt.

At a May 1993 hearing before a hearing officer at the 
Houston, Texas Regional Office (Houston RO), the veteran 
stated that he believed there was error in the Board's 1961 
decision.  He testified that, when he went into the service, 
he had hammertoes and calluses on his feet and that he had 
informed the military draft people that he had them prior to 
entry but that they did not bother him.  According to the 
veteran, his calluses and toes began to bother him during 
service because he was on his feet a lot more particularly 
due to his military police duties.

The veteran essentially alleges that the November 1960 rating 
decision, severing service connection, and the January 1961 
Board decision denying restoration of service connection were 
erroneous.  He acknowledges that his bilateral foot disorder 
existed prior to service, but that it caused no handicap 
until he was in basic training in service.  He believes that 
his foot disorder underwent an increase in severity during 
service and that as such he was entitled to the presumptions 
of soundness and aggravation and that the evidence does not 
support the conclusion that this presumption was overcome.

II.  Pertinent Laws And Regulations

A.  CUE 

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002)) 
permit challenges to decisions of the Board on the grounds of 
CUE.  The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-41 (1999) (codified at 38 C.F.R. § 20.1400 et. seq. 
(2002)).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2002).

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining a viable claim of 
CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 
F.3d 1377, 1382-83 (Fed. Cir 1998).

This case law is found primarily in the following precedent 
opinions: Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Crippen v. Brown, 9 Vet. App. 412 (1996); and Berger v. 
Brown, 10 Vet. App. 166 (1997).

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel, 6 Vet. App. at 245, (quoting Russell, 3 
Vet. App. at 313-14).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  38 C.F.R. § 20.1403(a) (2002).  The 
mere misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one, which would have manifestly changed the 
outcome at the time that it was made.  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo, 6 Vet. App. at 43-44 (citing Russell, 3 Vet. App. at 
313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  See Tetro v. 
Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 
424.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 1400(a), 20.1401(b) (2002).  In 
order to prevail on such a motion, it must be established 
that there was an error in the Board's adjudication and that 
the error was such that, had it not been made, the outcome of 
the adjudication would have been manifestly different.  38 
C.F.R. § 20.1403(c) (2002).  If it is not clear that a 
different result would have ensued, the error complained of 
cannot be "clear and unmistakable."  Id.

A disagreement with how the Board weighed or evaluated the 
facts in a particular case is not CUE.  38 C.F.R. § 
1403(d)(3) (2002).  See also, Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
(holding that allegations that previous adjudications had 
improperly weighed and evaluated the evidence could never 
rise to the stringent definition of CUE).  Similarly, CUE 
does not include a change in medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  38 C.F.R. § 20.1403(d).

If a party wishes to have a motion for CUE considered on the 
merits, he or she must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and the reason that 
the result would have been manifestly different but for the 
alleged error.  38 C.F.R. 
§ 20.1404(b) (2001).  Non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy these requirements, id., and motions 
that fail to satisfy these requirements may be dismissed 
without prejudice to re-filing.  See, Disabled American 
Veterans v. Gober, 234 F.3d 682, 698-699 (Fed. Cir. 2000), 
reh'g denied, Nos. 99-7061, 99-7071, 99-7084, 99-7085, 2001 
U.S. App. LEXIS 1314 (Fed. Cir. Jan. 2, 2001), and cert. 
denied Nat'l Org. of Veterans' Advocates, Inc. v. Principi, 
532 U.S. 973 (2001)(invalidating 38 C.F.R. § 20.1404(b) to 
the extent that it allowed insufficiently pled motions to be 
denied without further opportunity to re-file).

B.  Presumptions of Soundness and Aggravation

Statutory provisions in effect in November 1943 authorized 
veterans' benefits, then called "pension," for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  Vet. Reg. No. 1(a), Exec. Ord. No. 
6156, June 6, 1933, reprinted in 38 U.S.C.A. § 739, ch. 12A 
(1956).

Veterans were entitled to a presumption of sound condition on 
entry to service "except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance, 
and enrollment or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
active military or naval service."  Vet. Reg. No. 1(a), Pt. 
I, Para. I(b), as amended Pub. L. No. 144, 78th Cong, 57 
Stat. 554, 556 (July 13, 1943); 38 C.F.R. § 35.011 (1943).  
These statutory provisions were essentially unchanged at the 
time of the 1959 proposal to sever service connection.



Section 1111 of the United States Code provides:

For the purposes of section 1110 of this title, 
every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or 
disorders noted at the time of the examination, 
acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment 
and was not aggravated by such service.

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  

VA's current implementing regulation, 38 C.F.R. § 3.304(b) 
(2002), however, omits the second prong of that standard, and 
states that the presumption may be rebutted solely by clear 
and unmistakable evidence "that an injury or disease existed 
prior [to service]."  To rebut the presumption of soundness, 
clear and unmistakable evidence was required.  Cf. 38 
U.S.C.A. § 1111 (West 2002) with Vet. Reg. No. 1(a), Part I, 
Para. I(b), as amended, Act of July 13, 1943, ch. 233, § 9, 
57 Stat. 554, 556 (limiting rebuttal, as to defects not noted 
at entry, to cases where there was clear and convincing 
evidence).  Regulations in effect in December 1943, including 
newly-issued regulations to implement legislation enacted in 
July 1943, specified that history or complaints volunteered 
at the time of examination did not constitute notation of 
presence of disease or injury.  Act of July 13, 1943, ch. 
233, § 9, 57 Stat. 554, 556; 38 C.F.R. § 35.011(note) 
(setting forth instructions issued Sept. 4, 1943, 
8 Fed. Reg. 13,327) (1943).  The instructions further 
specified that manifestations of lesions or symptoms of 
chronic disease from the date of enlistment, or so close to 
the date of enlistment that the disease could not have 
originated in so short a period, "will be accepted as clear 
and unmistakable proof that the disease existed prior to 
entrance into service."  § 35.011(note at 2(d)).

Likewise, clear and unmistakable evidence was required to 
rebut a presumption of aggravation.  Cf. 38 U.S.C.A. § 1153 
(West 2002) with Vet. Reg. No. 1(a), Part I, Para. I(b), as 
amended, Act of July 13, 1943, Ch. 233, § 9, 57 Stat. 554, 
556.  The regulations in effect in 1943, under the September 
1943 instructions noted above, specified that acute 
infections, such as of pulmonary tuberculosis, established 
aggravation in service, while recurrences did not.  The fact 
that medical or surgical treatment was required during 
service was not accepted as sufficient to establish 
aggravation, unless the condition treated did not improve.  
Recurrences, acute episodes, or symptomatic fluctuations of 
chronic diseases, were "not to be construed as establishing 
increase of disability" in the absence of sudden pathologic 
development or advance of the basic chronic pathology.  38 
C.F.R. § 35.011(note) (setting forth instructions issued 
Sept. 4, 1943, 8 Fed. Reg. 13,327) (1943).  Regulations 
applicable from 1955 until February 1961 provided that 
aggravation "will be conceded" where a pre-existing 
disability underwent an increase in severity during service, 
unless the increase in severity was shown "by clear and 
unmistakable evidence," including medical facts and 
principles, to have been due to the natural progress of the 
disease.  VAR 1031(B) (formerly VAR 1063(I)).

A determination as to whether a disease or injury increased 
in severity required review of all evidence, including 
evidence of manifestation of the disability prior to, during, 
and subsequent to service.  Id.  The regulations further 
provided that recurrences or symptomatic fluctuations during 
service did not establish increase in disability in the 
absence of advancement of the basic chronic pathology.  Id.  

VA regulations further provide that VA's duty to show by 
clear and unmistakable evidence that a condition was not 
aggravated by service arises only if evidence first 
establishes that the condition underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b) (2002).  
Under VA's regulations, therefore, if a condition was not 
noted at entry but is shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifts to the claimant to show that the condition increased 
in severity during service.  Only if the claimant satisfies 
this burden will VA incur the burden of refuting aggravation 
by clear and unmistakable evidence.  In a recent opinion, the 
VA's General Counsel has determined that, contrary to 
38 C.F.R. § 3.304(b) (2002), the statute provides that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  Under 
the language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) (2002) imposes a requirement not 
authorized by 38 U.S.C.A. § 1111, it is inconsistent with the 
statute.  See VAOPGCPREC 3-2003; see also Skinner v. Brown, 
27 F.3d 1571, 1574 (Fed. Cir. 1994).  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  See also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (for a detailed 
discussion of the legislative history relating to presumption 
of soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) (2002) was 
unintentional and that 38 C.F.R. § 3.304(b) should be 
construed as consistent with the VA's pre-February 1961 
regulations).

C.  Severance of Service Connection

Severance of service connection was governed by 38 C.F.R. 
§ 3.105 (formerly 38 C.F.R. § 3.9), which provided that the 
agency of original jurisdiction could reverse or amend a 
rating decision where such revision or amendment was 
"warranted on the grounds of clear and unmistakable error 
shown by the evidence in file at the time the prior rating 
decision was rendered."  38 C.F.R. § 3.9 (1958) (now codified 
at 38 C.F.R. § 3.105 (2002)); see also former VA Regulations 
(VAR) 1009 and 1005 (codified as 38 C.F.R. § 3.9).  

The regulation further provided that, if revision of a 
previous decision was warranted based on the facts of record 
at the time of the previous decision, but there was a 
difference of opinion rather than a finding of CUE error, the 
file and a statement of the case should be provided to the 
CO.  The regulation also required certification of medical 
opinion as to diagnosis if there was a change in diagnosis.  
§ 3.9(d) (now codified at 38 C.F.R. § 3.105(d) (2002)).  The 
regulation further required that, where an agency of original 
jurisdiction proposed to sever service connection, the 
claimant was to be provided with written notice of the 
proposed action and the reasons for the action and was to be 
allowed 60 days for presentation of additional evidence 
regarding the proposed action.  Id.  The Board finds that the 
regulations which governed severances were complied with in 
this case.

III.  Analysis

To the extent that the veteran raises a CUE claim as to the 
November 1960 RO decision, which severed service connection, 
that decision was subsumed by the January 1961 Board decision 
due to the veteran's timely appeal to the Board.  Thus, a 
claim of CUE does not exist, as a matter of law, as to that 
decision.  See Link v. West, 12 Vet. App. 39, 45 (1998).  A 
CUE challenge properly lies only with regard to the January 
1961 Board decision.  

After reviewing the record and considering all of the 
evidence before the Board at the time of the 1961 decision, 
the Board finds that there was no CUE in that decision 
denying restoration of service connection for a bilateral 
foot disability.  The correct facts, as they were known at 
the time, were before the Board.  In addition, the statutory 
and regulatory provisions extant at the time were correctly 
applied.

With respect to the regulatory provisions extant in 1943, 
1959, 1960, and 1961, regarding service connection for a 
particular disability, they were essentially the same as they 
are today.  Cf. R&PR 1063, VA Inst 1 to Sec 9(a) & (b) of PL 
78-144 (Act of July 13, 1943), with 38 C.F.R. §§ 3.303(a), 
(c), 3.304(b), 3.306(a), (b) (2002).  That is to say, in 
order to establish service connection for a particular 
disability, there must be evidence that establishes that such 
disability either began in or was aggravated by service.  
Moreover, claimants, both in 1943, 1959, 1960, 1961 and 
today, are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
disorders noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior to service.

As to those disabilities that were noted at entrance into 
service, the regulations in effect in 1943, 1959, 1960, 1961 
and now provided that, if the disability that preexisted 
service underwent an increase in severity during service, it 
is presumed that the disorder was aggravated by service, 
unless clear and unmistakable evidence is presented which 
rebuts that presumption.  Thus, although the Board is not now 
adjudicating the claim of service connection on the merits, 
it is noted that, with regard to aggravation, a veteran is 
entitled, under the law as it existed 1943, 1959, 1960, 1961, 
to a presumption of aggravation of a pre-existing condition 
if it underwent an increase in severity during service.  See 
38 U.S.C.A. § 1153; Paulson v. Brown, 7 Vet. App. 466, 468 
(1995); see also VAOPGCPREC 3-2003.

As noted above, in concluding in 1959 that it was erroneous 
to have established service connection in 1943, the RO 
explained in its proposal that this decision was made 
because, the veteran had been hospitalized for eight days 
after entrance into active duty and had a clear history of 
the existence of the disability prior to service, without 
evidence of any permanent aggravation in service.  The RO 
proposed to sever service connection under VAR 1005(D) 
(formerly VAR 1009(D)), pending review by the CO and 
notification to the veteran.  Further, the August 1960 
memorandum from the Acting Director, Compensation and Pension 
Service concurred with this proposal.  In view of the 
language the RO used in its proposal and its adherence to the 
procedures outlined in VAR 1005, it appears that the 
underlying rationale in the 1960 decision to sever service 
connection in this case was a change in law that occurred in 
1945 (after service connection had been established), which 
action is permitted by the cited VAR 1005(A) (formerly VAR 
1009(A)).  VAR 1005(A), now found at 38 C.F.R. 3.105(a) 
permitted a severance of service connection because of a 
change in or interpretation of a law or Department of 
Veterans Affairs issue.  This change in law to which 
reference was apparently being made, was evidently the 1945 
predecessor of the current regulation found at 38 C.F.R. 4.57 
(2002), which sets forth criteria which must be met to 
establish service connection for certain static foot 
deformities.  As to pes cavus, this regulation provides that: 
"[i]n the absence of trauma or other definite evidence of 
aggravation, service connection is not in order for pes cavus 
which is a typically congenital or juvenile disease."

Thus, while the RO did not take any action until more than 14 
years after this 1945 change in law/VA issue occurred, when 
the veteran's service medical records were finally reviewed 
in light of this regulation, it was determined that the 
criteria to permit service connection for pes cavus were not 
met and severance of that benefit was warranted.  Since the 
November 1960 rating decision has been subsumed by the 
January 1961 decision, it is considered for purposes of this 
appeal to be correct, and will remain undisturbed in the 
absence of error in the 1961 Board decision.  

In viewing the foregoing criteria by which pes cavus may be 
service connected, it is apparent that there are two.  The 
first is when trauma is shown to have caused the condition 
[or perhaps aggravated it].  Secondly, service connection may 
be established if there is evidence of aggravation of a pre-
existing condition.  Under the regulatory definition of 
soundness extant in 1943, 

[E]very person employed in the active 
military or naval service shall be taken 
to have been in sound condition when, 
examined, accepted, and enrolled for 
service except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed prior to 
acceptance and enrollment and was not 
aggravated by such active military or 
naval service.  Relative to notation at 
enlistment, only those defects, 
infirmities, and disorders recorded at 
the time of examination are to be 
considered as noted.  History of the 
preservice existence of defects, 
infirmities, or disorders, recorded at 
the time of examination for acceptance 
and enrollment, does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
the inception of such defects, 
infirmities, or disorders.

R&P 1063(B).  Here, as the January 1961 Board decision noted, 
data furnished by the Selective Service before induction 
disclosed that the veteran complained of "bad feet."  
Although no abnormality of the feet was noted on induction 
examination, the veteran was admitted eight days later to a 
service hospital because of symptomatic plantar metatarsal 
callosities of both feet.  Clinical records disclosed that 
the veteran had had callosities and hammertoes prior to 
induction, which had been symptomatic for the previous two 
years and very troublesome when walking.  In May 1993, the 
veteran testified that his foot condition pre-existed 
entrance into service.  Thus, there is no question that the 
only method by which service connection could be established 
is by evidence of aggravation due to trauma or otherwise.

There is no evidence in the record to support a finding that 
an in-service trauma to the veteran's feet was considered 
responsible for his foot complaints.  Indeed, the veteran has 
made no contentions in this regard.  There is evidence in the 
record, however, to support a finding that the condition, 
although present at entrance into service but not noted on 
the veteran's induction examination, it may have been 
aggravated by service.  This evidence includes the findings 
reflected in the service medical records of the veteran's 
fitness for service at entrance and the absence of any 
relevant complaints after his hospital discharge on August 
29, 1942, and the onset of complaints in August 1943 that 
resulted in the veteran's hospitalization and eventual 
service discharge in September 1943.  Lay statements dated in 
September 1960 indicate that the veteran did not have any 
foot problems prior to service and that they were incurred 
during service.  In point of fact, this evidence would appear 
sufficient to trigger the presumption that the veteran's foot 
disorder was aggravated by service.  Such a presumption could 
then only be overcome by clear and unmistakable evidence.

It is not now the Board's purpose to readjudicate the 
veteran's claim for service connection, or determine afresh 
whether there is, or is not, sufficient evidence to overcome 
this presumption.  In 1960, the RO essentially found that the 
presumption had been overcome and severed service connection 
and the Board denied the veteran's claim for restoration of 
service connection in January 1961.  That decision is now 
final absent CUE.  

As to the basis for the Board's conclusion, the Board noted 
the evidence in the record during the veteran's last 
hospitalization for reclassification because of hammertoes 
and callosities revealed that he had had these conditions for 
many years and that they had become definitely severe in the 
last six years.  The hospital records reflect that service 
had not made the condition any worse and that there were no 
more callosities in service than previously, but that 
marching had kept the veteran's feet sore.  The examining 
officer concluded that the deformities were mild in degree 
and that a maximum degree of improvement had been attained 
during the hospitalization and as such he was discharged by 
reason of his foot disorders.  The service medical board 
officers specifically held that these disorders had existed 
prior to service and had not been aggravated by service.  
Moreover, the statements of the veteran's uncle and friend, 
indicating that the veteran did not have any foot problems 
prior to service and that they were incurred during service, 
are contradicted by the veteran's own statements on his 
application received in October 1943 that he had had foot 
trouble since childhood, service medical records, and 
statements made by the veteran at subsequent VA examinations.  
The veteran's statements of his physical condition are more 
probative than those contained in the lay statements from a 
family friend and a relative.  In addition, none of the 
examiners at the VA examinations in June 1944, June 1947, or 
May 1949, provided a medical opinion that the veteran's 
bilateral foot disabilities were aggravated by service.  The 
totality of the evidence in 1961 supports the Board's 
conclusion that the veteran's bilateral foot disorder was not 
aggravated by service.  In the presence of medical evidence 
to support the Board's decision, the veteran's contentions 
that the presumption of aggravation was not overcome, become 
nothing more than a disagreement as to how the facts of the 
case were weighed.  This has been specifically held not to 
constitute CUE.

Thus, although a different adjudicator at a different time 
might well have concluded the presumption of aggravation was 
not overcome in this case, the 1961 Board decision that it 
was overcome was based on the correct facts as known at the 
time, was supported by medical evidence, and was consistent 
with the regulatory provisions extant at the time.  Under the 
circumstances described above, the Board may not at this time 
find that the decision itself was erroneous.  Accordingly, 
the veteran's claim there was CUE in the January 1961 denial 
of restoration of service connection for bilateral pes cavus 
must be denied.

In sum, there is no indication that the correct facts, as 
they were known at the time of the January 10, 1961 decision, 
were not before the Board or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  38 
C.F.R. 
§ 20.1403(a).  See also, Russell, 3 Vet. App. at 313-14.  As 
such, the Board's January 10, 1961 decision was not clearly 
and unmistakably erroneous.  Accordingly, the moving party's 
motion with respect to the January 1961 Board denial of 
restoration of service connection for bilateral pes cavus 
must be denied.


ORDER

The motion to revise or reverse a January 1961 Board decision 
denying a claim for restoration of service connection for 
bilateral pes cavus on the grounds of CUE is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

